Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 5, 2017

                                      No. 04-16-00834-CV

                      IN THE INTEREST OF D.K.C.A.JR., A CHILD,

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. 15809B
                           Honorable Cathy Morris, Judge Presiding


                                         ORDER

        This is an appeal from an order terminating parental rights. The court reporter has filed a
notification of late reporter’s record, requesting an extension to January 9, 2017. We GRANT the
extension and ORDER the court reporter to file the reporter’s record on January 9, 2017. No
further extensions will be granted.



                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2017.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court